Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 1 is amended, claims 2-4 are canceled and claim 1 is pending.

Pending claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance:  Closest prior art Kuroki et al. (US 2003/0188822 A1) teaches an image {meets the claimed print} forming method comprising steps of: (a) superimposing an ink sheet {meets the claimed thermal transfer sheet} on an intermediate transfer medium, the ink sheet comprising a thermally transferable ink layer {meets the claimed colorant layer}, and the intermediate transfer medium comprising a support having thereon an interlayer and an intermediate image receiving layer {meets the claimed receiving layer} in the order; (b) applying heat in response to an imagewise signal onto the ink sheet so as to form an ink image {meets the claimed thermal transferred image} on the image receiving layer of the intermediate transfer medium; (c) peeling off the ink sheet from the intermediate transfer medium having the ink image; (d) superimposing a final image forming material {meets the claimed transfer receiving article} on the intermediate transfer medium having the ink image; and (e) applying heat or pressure to the superimposed final image forming material on the intermediate transfer medium so as to transfer the ink image onto the final image forming material, wherein the image receiving layer is imagewise transferred to the final image forming material together with the ink image; wherein the image receiving layer of the intermediate transfer medium comprises a binder having a molecular weight of 5,000 to 500,000 and an additive compound {meets the claimed release agent} of a wax or a silicone compound in an amount of 3 to 30 wt %.
Kuroki further teaches an ink sheet used together with the intermediate transfer medium, wherein the ink sheet includes an ink layer and an intermediate layer {meets the claimed heat sealing layer}.  Kuroki teaches the intermediate transfer medium further comprises an intermediate layer containing a binder such as polyester, polycarbonate, polyvinyl chloride and polyamide.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to uses polyester, polycarbonate, polyvinyl chloride or polyamide as a binder in the intermediate layer of the ink sheet.
However, Kuroki does not teach or suggest the ink layer and the intermediate layer in the ink sheet are juxtaposed adjacent to each other as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
June 18, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785